Citation Nr: 0527667	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
postoperative residuals of colon cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from August 1942 to January 
1946, from July 1947 to January 1950, and from July 1950 to 
June 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which, in pertinent part, denied an increase in a 10 percent 
rating for postoperative residuals of colon cancer.  The 
veteran requested a personal hearing at the RO in May 2004, a 
Travel Board hearing in May 2004, and a Board videoconference 
hearing in June 2004.  However, he withdrew such requests in 
February 2005.  

In a September 2004 statement, the veteran raised the issue 
of whether new and material has been submitted to reopen a 
claim for service connection for erectile dysfunction, 
claimed as secondary to his service-connected postoperative 
residuals of colon cancer.  Such issue is not before the 
Board at this time and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  The veteran's service-connected postoperative residuals 
of colon cancer are manifested by no more than constant 
slight or occasional moderate leakage.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of colon cancer have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Codes 7332, 7343 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Regarding malignant neoplasms of the digestive system, 
exclusive of skin growths, a rating of 100 percent shall 
continue beyond the cessation of any surgical procedure.  Six 
months following the surgery the appropriate disability 
rating shall be determined by mandatory VA examination.  If 
there has been no recurrence or metastasis, the examiner is 
to rate on residuals.  38 C.F.R. § 4.114, Diagnostic Code 
7343.  

Impairment of sphincter control of the rectum and anus 
warrants a 0 percent rating where it is healed or slight, 
without leakage.  A 10 percent rating requires constant 
slight, or occasional moderate leakage.  A 30 percent rating 
requires occasional involuntary bowel movements necessitating 
wearing a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

The most recent January 2004 gastrointestinal examination 
report noted that the veteran underwent an uncomplicated 
right hemicolectomy in May 2001 for a Duke's B moderately 
differentiated adenocarcinoma.  It was reported that the 
veteran was not treated with adjuvant radiation or 
chemotherapy, that he remained in complete clinical 
remission, and that a follow-up colonoscopy in March 2002 
revealed no evidence of malignant transformation.  The 
veteran indicated that he had intermittent fecal leakage of 
his stool approximately every three days that was just enough 
to discolor his shorts.  He denied that he had excessive 
diarrhea and constipation.  The veteran stated that he was 
unaware of any blood loss and that his weight had been 
stable.  It was noted that there had been no evidence of 
malignancy recurrence.  The examiner reported that 
examination of the veteran's abdomen was without organomegaly 
and that there were no masses.  The examiner stated that the 
rectal tone was moderate without evidence of fecal leakage.  
The impression was Duke's B colon cancer status post right 
hemicolectomy in May 2001 without residuals effect.  The 
examiner commented that there had been no evidence of cancer 
recurrence.  

Other recent VA treatment records show that the veteran was 
treated for colon complaints, specifically leakage.  A 
January 2005 VA treatment entry related an assessment which 
included history of colon cancer status post right 
hemicolectomy in 2001 with a last colonoscopy in March 2002.  

A prior August 2003 VA gastrointestinal examination report 
noted that the veteran reported no evidence of ongoing blood 
loss or constipation.  At that time, he stated that he did he 
did have occasional leakage and that he would note a small 
amount of stool in his shorts approximately every three to 
four days.  The veteran indicated that such was just enough 
to discolor his shorts.  It was noted that the veteran did 
not require the use of protective pads.  The examiner 
reported that the veteran's abdomen was soft and nontender 
with no masses.  The examiner noted that there was no 
organomegaly and that the veteran's rectal tone was adequate 
with no fistula.  The impression was Duke's B adenocarcinoma 
of the colon requiring no adjuvant therapy, status post right 
hemicolectomy.  The examiner commented that the veteran had 
evidence of residuals manifested by postoperative fecal 
soiling for which he did not require the use of protective 
pads.  

Additionally, a February 2003 VA treatment entry noted that 
the veteran underwent a colectomy for cancer in May 2001 and 
an unremarkable colonoscopy in March 2002.  It was reported 
that the veteran developed mild fecal leakage two months 
after surgery that had been improving since that time.  The 
veteran reported that he would have a small amount of stool 
on his shorts about every three days that was just enough to 
discolor his shorts.  It was noted that the rectal 
examination showed moderate sphincter tone.  A December 2002 
entry related an assessment that included colon cancer status 
post right hemicolectomy in May 2001.  It was noted that the 
veteran's last colonoscopy was in March 2002 and that it 
showed evidence of diverticulosis.  It was also reported that 
the veteran did complain of some leaking from this rectal 
area and that he stated that it had improved.  

The evidence as a whole shows that the veteran's 
postoperative residuals of colon cancer have produced no more 
than constant slight or occasional moderate leakage, and thus 
no more than a 10 percent rating is warranted under 
Diagnostic Codes 7332 and 7343.  The evidence fails to 
indicate that the veteran suffers from occasional involuntary 
bowel movements necessitating wearing a pad as required for a 
higher 30 percent rating.  The Board observes that the 
veteran has alleged that he requires the wearing of a pad.  
However, the recent January 2004 VA and August 2003 VA 
gastrointestinal examination reports, as well as recent VA 
treatment entries, did not indicate such symptomatology.  In 
fact, the January 2004 VA gastrointestinal examination 
report, as noted above, solely indicated that the veteran 
stated that he would have fecal stool leakage every three 
days that was just enough to discolor his shorts.  The August 
2003 VA gastrointestinal examination report specifically 
noted that the veteran did not require the use of protective 
pads.  Additionally, there is no evidence of record 
indicating that the veteran suffers from occasional 
involuntary bowel movements.  The Board finds that the 
evidence shows that the veteran's condition more nearly 
approximates occasional leakage rather than an involuntary 
bowel movement.

As the preponderance of the evidence is against the claim for 
an increased rating for the veteran's postoperative residuals 
of colon cancer, the benefit-of-the-doubt rule does not 
apply, and the claim for must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a June 2003 letter, 
an April 2004 statement of the case, and a March 2005 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to an 
increase in a 10 percent rating for postoperative residuals 
of colon cancer.  The discussions in the rating decisions, 
the statement of the case, and the supplemental statement of 
the case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was performed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating for postoperative residuals of colon 
cancer is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


